DETAILED ACTION
Status of Claims
Claims 1-20 were previously pending and subject to a non-final rejection dated October 7, 2021.
In the Response, submitted on December 25, 2021, 
Claims 1-3, 6-7, 12-16, and 18-19 have been amended.
Claim 11 has been canceled.
Claims 1-10 and 12-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 12, filed 12/25/2021, with respect to objection of Claims 6 and 15 have been fully considered and are persuasive. The objection of Claims 6 and 15 has been withdrawn. 
Applicant’s arguments, see Pages 12-13, filed 12/25/2021, with respect to the 35 U.S.C. 112(b) rejection of Claims 1-11 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of Claims 1-11 has been withdrawn. 
Applicant’s arguments, see Page 13, filed 12/25/2021, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection of Claims 1-20 has been withdrawn. 
Applicant’s arguments, see Pages 13-14, filed 12/25/2021, with respect to the 35 U.S.C. 103 rejection of Claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of Claims 1-20 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner knows of no art which teaches or suggest alone, or in combination with other art, independent claims 1, 12, and 18 in their entirety; and in particular, “for each of the alternative destinations, determining, by the one or more computer devices based on the trained machine-learning classifier, a probability for the rider to select a trip option from the origin to the alternative destination, by: inputting at least one or more attributes of the trip option, a similarity score based on a quantified similarity between word embeddings of one or more first key words of the initial destination and one or more second key words of the alternative destination, and a historical probability of the rider choosing the alternative destination to the trained machine-learning classifier” in combination with other claim limitations, as recited in Claim 1, and similarly Claims 12 and 18.
The closest prior art was found to be Gururajan in view of Vora in the previous rejection. Gururajan in view of Vora teaches the system for searching, selecting, and booking a ride-share. In light of the claim amendments, Examiner updated the search and found that the next closet prior art was found to be Gururajan in view of Vora, Aggarwal, and Lin. Lin discloses word embeddings that are used as input data to train a machine learning model when generating the plurality of relationship scores (see Para. [0067]), and Vora discloses a machine learning model (e.g., a neural network) Vora fails to teach inputting “a historical probability of the rider choosing the alternative destination”. As a result, neither alone nor in combination, do the references teach the amended limitations of “for each of the alternative destinations, determining, by the one or more computer devices based on the trained machine-learning classifier, a probability for the rider to select a trip option from the origin to the alternative destination, by: inputting at least one or more attributes of the trip option, a similarity score based on a quantified similarity between word embeddings of one or more first key words of the initial destination and one or more second key words of the alternative destination, and a historical probability of the rider choosing the alternative destination to the trained machine-learning classifier”.    
Examiner concludes that the references mentioned above, alone or in combination, fail to teach independent claims 1, 12, and 18, in their entirety.
By virtue of their dependence on novel/non-obvious claims 1, 12, and 18, Claims (2-10), (13-17), and (19-20) are novel/non-obvious, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/20/2022